MEMORANDUM **
Marrisa Lewis appeals her guilty-plea conviction and 30-month sentence for four counts of credit card fraud, in violation of 18 U.S.C. § 1029(a), as well as the revocation of supervised release and resulting consecutive 12-month sentence for a previous conviction for conspiracy to distribute cocaine, in violation of 21 U.S.C. § 846. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Lewis’ counsel has filed a brief stating that he finds no meritorious issues for review, along with a motion to withdraw as counsel of record. Appellant has filed a pro se motion to dismiss counsel and appoint new counsel.
Our examination of the briefs and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no arguable issues for review on direct appeal.1
Accordingly, counsel’s motion to withdraw is GRANTED, appellant’s pro se motion to dismiss counsel is denied as moot, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. We decline to address appellant’s allegations of ineffective assistance of counsel on direct appeal. See United States v. Hanoum, 33 F.3d 1128, 1131-32 (9th Cir.1994).